ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access           )
 to Justice Act --                           )
                                             )
KBJ, Inc.                                    )       ASBCA No. 58512
                                             )
Under Contract No. NNCl 1CA18C               )

APPEARANCE FOR THE APPELLANT:                        Joseph R. Spoonster, Esq.
                                                      Harpst Ross, Ltd.
                                                      Uniontown, OH

APPEARANCES FOR THE GOVERNMENT:                      Scott W. Barber, Esq.
                                                      NASA Chief Trial Attorney
                                                     Tamika S. Laldee, Esq.
                                                     Laura A. Henry, Esq.
                                                      Trial Attorneys
                                                      NASA Glenn Research Center, OH

                                ORDER OF DISMISSAL

        The Board has received appellant's request dated 1 June 2016 that its Equal Access
to Justice Act (EAJA) application be withdrawn due to settlement. Accordingly, the EAJA
application is hereby withdrawn from the Board's docket and is dismissed with prejudice.

       Dated: 2 June 2016



                                                    ministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA No. 58512, Appeal ofKBJ, Inc., rendered in
accordance with 5 U.S.C. § 504.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals